Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: The system and associated method for randomizing inductor current in one or more phases of a multiphase peak/valley current-controlled power converter, in which a comparison signal for controlling the inductor current is randomly selected from one of a plurality of delayed versions the originally-generated comparison signal, as illustrated in Figs. 18 and 19.
Species B: The system and associated method for randomizing inductor current in one or more phases of a multiphase peak/valley current-controlled power converter, in which a reference current parameter is modified by adding a randomly selected offset current parameter, as illustrated in Figs. 20 and 21.
The species are independent or distinct because each uses  a different circuit structure and/or process steps, resulting in different functional effects on the operation of power converter system. Although the two species, as disclosed, both serve the purpose of randomizing current in the converter, they do so in materially different ways, and neither species, as claimed, requires the particulars of the other.  Finally, these species 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claims are present.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The specific technical features which serve to differentiate the species, as explained above, cause the species to have a separate status in the art, and each represents a separate inventive effort. Each species would require a different search strategy including different keywords, and a different set of most relevant prior art would be expected.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRED E FINCH III/     Primary Examiner, Art Unit 2838